Title: From Benjamin Franklin to Samuel Cooper Johonnot, 25 January 1782
From: Franklin, Benjamin
To: Johonnot, Samuel Cooper


My dear young Friend,
Passy, Jan. 25. 1782.
Inclosed are two Letters for you which came under my Cover from Boston.
I am glad to hear a good Account of you from Mr. de Marignac. A Gentleman of Lyons has repeatedly wrote to my [me], proposing to remove you to a School in his Neighbourhood, and tells me that you desire it. I hope he is mistaken in that. You are plac’d to the Satisfaction of your excellent Grandfather, who is a good Judge of the Place & kind of Education that is best for you; and I hope you will be content with it, make a good use of the Advantages it affords you for Improvement, and not indulge any Fancies of Change. It is time for you to think of establishing a Character for manly Steadiness, which you will find of great Use to you in Life. The Proverb says wisely, A rolling Stone gathers no Moss. So in frequent changing of Schools much Time is lost, before the Scholar can be well acquainted with new Rules and get into the Use of them: And Loss of Time will to you be a Loss of Learning. If I had not a great Regard for you, I should not take the Trouble of advising you. I have paid Mr. de Marignac’s Bill for your Expence & Schooling to the Beginning of next Month; And desiring to hear from you I continue to be, Your affectionate Friend.
B Franklin
Mr. Johonnot.
 
Endorsed: His Excellency Dr B. Franklin Passy Jan 25. 1782 To S.C.J. Gen[eva] Feb 3d. 82—
Notation: Dr Franklin Passy Jany 25 Geneva Feby 3d
